United States Court of Appeals
                                                                    Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      October 25, 2006

                                                                Charles R. Fulbruge III
                              No. 05-31001                              Clerk
                          Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CURT SINGLETON,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 1:04-CR-10014-3
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent

Curt Singleton has requested leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Singleton has not filed a response.        Our independent review of

the record and counsel’s brief discloses no nonfrivolous issue

for appeal.    Counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities, and the appeal

is DISMISSED.     See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.